  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SILAS MARTIN,                    )
                                 )
     Plaintiff,                  )
                                 )     CIVIL ACTION NO.
     v.                          )       2:20cv103-MHT
                                 )            (WO)
PATRICE JONES (Warden),          )
and DR. SIDDIQ (Doctor),         )
                                 )
     Defendants.                 )

                             ORDER

    Upon consideration of plaintiff’s motion to dismiss

(doc. no. 4), which the court construes as a notice of

dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

it is ORDERED that:

    (1)   This    lawsuit   is   dismissed   in   its   entirety

without prejudice, with no costs taxed.

    (2) All pending motions are denied as moot.

    This case is closed.

    DONE, this the 13th day of March, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
